Citation Nr: 1454664	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served from March 28, 1984, to September 6, 1984, from March 18, 1985, to March 27, 1992, and from October 1, 2001, to August 31, 2002.  He had additional service with a Reserve unit and a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO denied service connection for posttraumatic stress disorder (PTSD), to include anxiety.

The instant matter was twice previously before the Board.  Most recently, in June 2012, the matter was remanded for the agency of original jurisdiction (AOJ) to obtain from the VA examiner who had examined the Veteran in March 2011 further explanation for his opinion regarding the likelihood that a psychiatric disability is related to the Veteran's active military service.  In its June 2012 action, the Board noted that the VA examiner had diagnosed the Veteran as having major depressive disorder and anxiety disorder, not otherwise specified.  Regarding the likelihood that the either disorder was related to service, the examiner stated that he did not believe that the Veteran had an anxiety disorder "clearly related to his combat experiences while stationed in the Gulf" and that there did not appear to be a "clear association between the [V]eteran's combat experiences and his depressive disorder."  The Board found that the examiner's use of the phrases "clearly related" and "clear association" raised a question as to whether the examiner believed there was in fact some association between current disability and military service, pointing out that for an award of service connection to be made, it need only be shown that it is at least as likely as not, i.e., a probability of 50 percent or more, that a disability is related to service.  The Board also found it unclear whether the examiner considered the entirety of the Veteran's military experiences, or merely the "one combat experience consistent with Criterion A for PTSD."  

In remanding the matter for an addendum, the Board directed the VA examiner to consider the entirety of the Veteran's military experiences and to state specifically why or why not the Veteran's diagnosed psychiatric disorders are believed to be related or unrelated to his military service.  The examiner was also requested to include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion. 

In September 2012, the VA examiner again reviewed the claims folder and, based on such review, opined that the Veteran's major depressive disorder and anxiety disorder were less likely as not related to any period of military service.  The examiner then stated that "[t]he rationale provided for this opinion was provided in the C&P initial PTSD exam[ination] conducted . . . on [March 24, 2011]."  The examiner then reiterated the rationale stated in the March 2011 examination report.  Notably, although the examiner used language consistent with the VA standard of proof, in reiterating his previously stated rationale, the examiner again included opinion that there was no "clear association between the [V]eteran's combat experiences and his depressive disorder."  He also did not, as requested, provide an explanation for his negative nexus opinions.  Further, the explanation noted that although the Veteran had during a 2009 VA examination reported the onset of anxiety symptoms to have occurred during service in 2001, the Veteran had not described any such events during a March 2010 psychological evaluation.  A review of the March 2010 VA psychological evaluation report, however, reveals that the Veteran did report "having a 'breakdown'" during training at Fort Bragg shortly after September 11th attacks.  He further indicated at that time that he was unable to recover completely from this breakdown and had continued to experience severe bouts of depression and anxiety.  The probative value of the VA examiner's negative nexus opinion seems to be undermined by the fact that the Veteran did in fact report anxiety symptoms beginning in 2001 at the time of the March 2010 psychological evaluation.  Further, by merely reiterating the previously stated rationale, it is not clear to the Board whether the examiner indeed considered the entirety of the Veteran's military experiences.  

Accordingly, because the addendum does not comply with the terms of the Board's prior remand, the Board finds that the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance).
On remand, the AOJ should arrange for a VA psychologist or psychiatrist who has not previously evaluated the Veteran to review the claims folder and provide the opinions requested below.  (If that clinician determines that the opinions cannot be formulated based on the evidence of record, the Veteran should be afforded another VA examination.)  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ascertain the Veteran's current address, to include requesting any such information from his accredited representative.

2.  A July 2012 deferred rating decision shows that the Veteran was awarded a full commitment during a hearing held that same month and that he was to be hospitalized at the Community Behavioral Health Hospital in Fergus Fall, Minnesota.  The AOJ should request from the Veteran that he provide the address, and date(s) of commitment for the Community Behavioral Health Hospital in Fergus Fall, Minnesota.  Following receipt of that information, the AOJ should contact the facility in question with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  

3.  After the development directed in paragraphs 1 and 2 above has been completed and any records received from the Community Behavioral Health Hospital have been associated with the claims folder, the AOJ should arrange for a psychiatrist or psychologist who has not previously examined the Veteran to review the Veteran's claims folder and provide opinions as to the following:

a) Is it at least as likely as not that the Veteran's diagnosed anxiety disorder is attributable, even in part, to any period of active duty?  In rendering this opinion, the clinician should state why or why not the evidence demonstrating that the Veteran sought treatment related to anxiety and panic attacks during service in 2001 and his reported continuity of symptoms since that time is or is not sufficient to support a finding of a relationship between current disability and service.

b) Is it at least as likely as not that the Veteran's diagnosed major depressive disorder is attributable, even in part, to any period of active duty?  In rendering this opinion, the clinician should consider the Veteran's lay statements regarding the onset of depressive symptoms to have been prior to his period of service beginning on October 1, 2001, and that since the first Gulf War he was able to hide his depression.

c) If records are received from the Community Behavioral Health Hospital, the clinician should review these records and state whether any information contained in these records would suggest that the Veteran has a diagnosis of PTSD that conforms with the DSM-IV criteria.  If so, the clinician should comment on what stressors support such a diagnosis and state why he/she disagrees with the other clinicians who have determined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

d)  Is it at least as likely as not that the Veteran's service-connected tinnitus and/or left shoulder disability has caused or made chronically worse any diagnosed psychiatric disability?  The opinion must address both causation and aggravation for each disability and the clinician should separately discuss the evidence that weighs for or against a finding of causation for each diagnosed psychiatric disability, as well as the evidence that weighs for or against a finding of aggravation.  

The above-requested opinions should be based on a review all of the service department records pertaining to the Veteran's mental state, and any post-service records contained in the claims folder, to specifically include the Veteran's lay statements regarding the onset and continuity of symptoms.  The clinician must consider the entirety of the Veteran's military experiences and not solely his alleged stressors for PTSD purposes.

Regardless of whether the clinician's opinion as to any question is favorable or negative, the clinician must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion.  The clinician should take note of the fact that merely stating that it is his/her opinion that a condition was not caused or aggravated by the Veteran's tinnitus and/or left shoulder disability is not an adequate opinion for evaluation purposes.  

If the clinician determines that an opinion cannot be provided without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the clinician should be undertaken so that a definite opinion can be obtained.)

(If the clinician determines that the opinions cannot be formulated without another examination, the Veteran should be scheduled for another VA examination.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

